Case: 18-12560     Date Filed: 03/20/2019   Page: 1 of 2


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-12560
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:17-cr-00227-JDW-JSS-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

SKYLER CHRISTOPHER SANDERS,

                                                               Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 20, 2019)

Before JORDAN, BRANCH, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Skyler Sanders’s plea agreement is GRANTED. As Sanders

acknowledges in his initial brief, this Court has repeatedly upheld the
              Case: 18-12560     Date Filed: 03/20/2019   Page: 2 of 2


constitutionality of appeal waivers in valid plea agreements. United States v.

Bascomb, 451 F.3d 1292, 1295 (11th Cir. 2006); United States v. Howle, 166 F.3d
1166, 1169 (11th Cir. 1999). Here, Sanders’s appeal waiver is plainly enforceable.

See United States v. Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence

appeal waiver will be enforced if it was made knowingly and voluntarily); United

States v. Buchanan, 131 F.3d 1005, 1008 (11th Cir. 1997) (“[W]here it is clear

from the plea agreement and the [plea] colloquy . . . that the defendant knowingly

and voluntarily entered into a sentence appeal waiver, that waiver should be

enforced without requiring the government to brief the merits of the appeal.”).

      APPEAL DISMISSED.




                                          2